Exhibit 2.1 EXECUTION COPY STOCK PURCHASE AGREEMENT DATED AS OF JULY 7, 2014 BY AND AMONG ASURE SOFTWARE, INC., AS PURCHASER AND FOTOPUNCH, INC., AS FOTOPUNCH AND THOMAS LOVELAND, DAVID LOVELAND, PATRICK BERHBOM AND RIALTO INVESTMENT GROUP, LLC AS SELLERS THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is dated July 7, 2014, by and among Asure Software, Inc., a Delaware corporation (“Purchaser”), FotoPunch, Inc., a Delaware corporation (“FotoPunch”), and those shareholders of Seller listed on the signature page hereof (individually a “Seller”, collectively the “Sellers”). RECITALS: WHEREAS, FotoPunch owns, develops and provides proprietary web-based biometric software and hardware solutions for workforce time, attendance, data collection, tracking, payroll, scheduling and other applications for use with mobile and other devices including a hardware panel referred to as the FotoPunch AirClock (the “Business”); WHEREAS, the Sellers own all of the issued and outstanding capital stock of FotoPunch in the amounts set forth opposite their names on Schedule 3.4 attached hereto (the “Shares”); WHEREAS, Purchaser has previously purchased a copy of FotoPunch’s source code for certain FotoPunch software solutions which Purchaser currently uses in connection withPurchaser’s AsureForce® and AsureSpace® software and hardware solutions and offerings; WHEREAS, the Sellers desires to sell and transfer to Purchaser, and Purchaser desires to purchase and acquire from Sellers, all of the Shares of FotoPunch for a total purchase consideration of up to $4,500,000, of which $3,000,000 is subject to an earn-out as provided in this Agreement, upon the terms, conditions and provisions set forth in this Agreement; and WHEREAS, as a material inducement for and condition to Purchaser entering into this Agreement, Sellers have agreed not to compete with Purchaser and FotoPunch, on the terms and conditions contained herein. NOW, THEREFORE, in consideration of the covenants and mutual agreements set forth herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and in reliance upon the representations and warranties contained herein, the parties agree as follows: SECTION 1. - DEFINITIONS The following capitalized terms as used in this Agreement and any exhibits or schedules hereto, shall have the meanings set forth below: “Affiliate(s)” of a Person means any other Person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, such Person. The term “control” (including the terms “controlled by” and “under common control with”) means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “Assets” means all of the assets owned by FotoPunch (whether or not currently in use in the Business), wherever such assets are located including any assets listed on Schedule 3.9(a) and Schedule 3.12(b) annexed hereto, but excluding the Excluded Assets. “Business” has the meaning in the first recital above. “Closing” and “Closing Date” have the meanings described in Section 2.7 below. “Closing Date Cash Payment” has the meaning set forth in Section 2.2 below. “Closing Holdback Amount” means the amount of the $1,500,000 to be held back by Purchaser on the Closing Date in the aggregate amount listed on Schedule 1 attached hereto and disbursed pursuant to Section 2.3. “Code” means the Internal Revenue Code of 1986, as amended. “Earnout Amount” and “Earnout Payments” have the meanings set forth in Section 2.4 below. “Employee Benefit Plan” shall have the meaning ascribed to it in ERISA. “Encumbrance(s)” means any charge, claim, community property interest, pledge, usufruct, condition, equitable interest, lien (statutory or other), option, security interest, mortgage, easement, encroachment, right of way, right of first refusal, or restriction of any kind, including any restriction on use, voting, transfer, receipt of income or exercise of any other attribute of ownership. “Environmental Law” means any environmental, health and safety-related law, regulation, rule, ordinance, or by-law at the federal, foreign, state, or local level, whether existing as of the date hereof, previously enforced or subsequently enacted. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “Financial Statements” has the meaning ascribed to it in Section 3.6(a) below. “GAAP”means United States generally accepted accounting principles in effect from time to time. “Hazardous Materials” means and include any hazardous waste, hazardous material, hazardous substance, petroleum product, oil toxic substance or pollutant as defined in or pursuant to the Resource Conservation and Recovery Act, as amended, the Comprehensive Environmental Response, Compensation and Liability Act, as amended, the Hazardous Materials Transportation Act or any other foreign, federal, state or local law, regulation, ordinance, rule or by-law, whether existing as of the date hereof, previously enforced or subsequently enacted pertaining to environmental or health and safety matters. “Intellectual Property”, “Owned Intellectual Property” and “Licensed Intellectual Property” each have the meaning ascribed to them in Section 3.12(a) below. “Independent Accountants” has the meaning set forth in Section 2.5(b) below. 2 “Interim Balance” or “Year-End Balance Sheet” means the unaudited balance sheets of FotoPunch pursuant to Section 3.6(a). Interim Balance Sheet Date has the meaning set forth in Section 3.6(a) below. “Law” means any federal, state, local, municipal, foreign, international, multinational or other constitution, law, ordinance, principle of common law, code, rule, regulation, statute, or treaty. “Liabilities” has the meaning set forth in Section 3.6(b). “Losses” has the meaning set forth in Section 6.2. “Person” means an individual, a partnership, a corporation, an association, a joint stock company, a trust, a joint venture, an unincorporated organization or a governmental entity (or any department, agency or political subdivision thereof). “Personal Information” means (i) all information that could reveal or materially assist in revealing the identity of any natural person, and (ii) all other information regarding natural persons, the collection, use, disclosure or standard for security or maintenance in confidence is subject to statute, regulation or other Law. “Post-Closing Tax Period”means any taxable period beginning after the Closing Date and, with respect to any taxable period beginning before and ending after the Closing Date, the portion of such taxable period beginning after the Closing Date. “Pre-Closing Tax Period”means any taxable period ending on or before the Closing Date and, with respect to any taxable period beginning before and ending after the Closing Date, the portion of such taxable period ending on and including the Closing Date. “Pre-Closing Taxes”means Taxes of FotoPunch for any Pre-Closing Tax Period. “Purchase Price” shall have the meaning ascribed to it in Section 2.2(a) below. “Sellers’ Representative” means Thomas Loveland appointed as such pursuant to Section 2.5(d) below. “Seller-Related Liabilities” means (a) any Liabilities under any Employee Benefit Plan or relating to compensation, bonuses, payroll, vacation, sick leave, workers’ compensation, unemployment benefits, pension benefits, employee stock option or profit-sharing plans, deferred compensation plans, health care plans or benefits, or any other employee plans or benefits of any kind for Seller’s employees or former employees or both (including, without limitation, any Liabilities arising under ERISA, the Code or the Fair Labor Standards Act (FLSA)) for the periods prior to the Closing Date; (b) any Liabilities under any employment, severance, retention, or termination agreement with any employee of FotoPunch or any of its Affiliates for the periods prior to the Closing Date; (c) any Liability arising out of or relating to any employee grievance arising with respect to FotoPunch before the Closing Date or; (d) any Liabilities of FotoPunch to any Seller or any Affiliate of Seller or any Affiliate or family member of any Seller; and (e) any Liability of any Seller to indemnify, reimburse, or advance amounts to any officer, director, employee, or agent of Seller; (f) any Liability to distribute to any Seller or any Person listed on Schedule 1 or otherwise apply all or any part of the consideration received hereunder. 3 “Tax” or “Taxes” means any federal, state, local or foreign income, gross receipts, license, payroll, employment, excise, severance, stamp, occupation, premium, windfall profits, environmental, customs duties, capital stock, franchise, profits, withholding, social security (or similar), unemployment, disability, real property, personal property, sales, use, transfer, registration, value-added, alternative or add-on minimum, estimated or other tax of any kind whatsoever, including any interest, penalty or addition thereto, whether disputed or not. “Tax Return” means any return, declaration, report, claim for refund or information return or statement relating to Taxes, including any schedule or attachment thereto, and including any amendment thereof. SECTION 2. - PURCHASE AND SALE OF STOCK; TAX TREATMENT 2.1.Purchase and Sale of Stock. Subject to the terms and conditions set forth in this Agreement, at the Closing, Sellers will sell, convey, transfer, assign and deliver to Purchaser, and Purchaser will purchase and acquire from Sellers, free and clear of all Encumbrances of any kind whatsoever, all of the Shares in exchange for the delivery by Purchaser, at the Closing or thereafter as provided by this Agreement, of the Purchase Price described in Section 2.2 (the “Purchase Price”). 2.2.Purchase Price. The purchase price for the Shares (the “Purchase Price”) is up to Four Million Five Hundred Thousand and 00/100 Dollars ($4,500,000.00), payable as follows:(a) One Million Five Hundred Thousand Dollars ($1,500,000) (minus the Closing Holdback Amount) shall be paid in cash by wire transfer of immediately available funds to the account(s) specified by Sellers in writing (the “Closing Date Cash Payment”); plus (b) up to Three Million Dollars ($3,000,000) (the “Earnout Amount”) in post-closing earnout payments payable solely as set forth in Section 2.4 below. 2.3.Closing Holdback Amount. Purchaser shall set aside from the $1,500,000 to be paid on the Closing Date an amount equal to the Closing Holdback Amount (representing payment of certain obligations of FotoPunch) to be paid as set forth on Schedule 1. Any Closing Holdback Amount that is compensation shall be subject to standard Tax withholdings, and each Seller indemnifies and holds Purchaser harmless from any Tax liability arising in connection with such withholding obligations. 2.4.Post-Closing Earnout Amount Payments. (a)As used in this Section 2.4 and this Agreement, the following capitalized terms shall have the following meanings: (i)“Earnout Period” means the four year period commencing on July 1, 2014 and ending June 30, 2018. (ii)“Earnout Year” means each of Year 1, Year 2 and Year 3-4. 4 (iii)“FotoPunch Division” means the operations of FotoPunch operating as a division of Purchaser following the Closing. (b)“Revenues” or “Revenues of the FotoPunch Division” means the gross revenues earned by the FotoPunch Division arising from (A) active customers account of FotoPunch as of the Closing as set forth on Schedule 3.11, (B) new customers of the FotoPunch Division procured by any FotoPunch employee hired as an employee of Purchaser, but only during the Earnout Year in which such hired employee procured such new customers, and (C) any existing or future customer of Purchaser’s AsureForce workforce management suite of products of services to the extent such revenue is incremental revenue to Purchaser over and above revenue Purchaser would have otherwise earned with respect to such customer. (i)Revenues and/or gross revenues shall be determined in accordance with GAAP as set forth in a separate profit and loss statement for the FotoPunch Division prepared by Purchaser. (ii)“Year 1” means the first 12-month period of the Earnout Period; “Year 2” means second 12-month period of the Earnout Period; and “Year 3-4” means the third and fourth 12-month periods of the Earnout Period on an aggregated basis. (c)Post-Closing EarnoutPayments.Aportion of the Earnout Amount shall be payable following the end of each Earnout Year based on the percentage the actual Revenues of the FotoPunch Division earned during each Earnout Year bears to the target Revenues of the FotoPunch Division for each such Earnout Year, with (i) a minimum achievement of at least 75% target Revenue and a maximum achievement of 100% target Revenues in Year 1 and Year 2; and (ii) a minimum achievement of at least 50% target Revenue and a maximum achievement of 100% target Revenues in Year 3-4, as set forth below: Earnout Period Target Revenues ($) Earnout Amount ($) Year 1 1,500,000* exclusive of PSSI revenues Year 2 Year 3-4 *Target Revenues in Year 1 excludes any revenues from Packer Sanitation Services, Inc. (PPSI) (d)Earnout Payment Illustrations.For illustration purposes only, with respect to Year 1, the Earnout Amount payable at the end of Year 1 will be as follows if the actual Revenues of the FotoPunch Division for such year are as follows: 5 Year 1 Revenues ($) % of Target Revenue of 1.5m Earnout Amount Payment ($) 60
